                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN

In re: Chad R. Faust                                Case No. 18-51819-TJT
                                                    Chapter 13
                                                    Judge Thomas J. Tucker
            Debtor(s)
____________________________/

             ORDER NUNC PRO TUNC ALLOWING DEBTOR, CHAD R.
            FAUST, TO ENTER INTO A PERMANENT MORTGAGE LOAN
                MODIFICATION WITH CREDITOR, HOME POINT
               CORPORATION FINANCIAL AND PERMITTING THE
                 TRUSTEE TO PAY THREE TRIAL MORTGAGE
                         MODIFICATION PAYMENTS.

       This case is before the Court on the Motion of Debtor, Chad R. Faust (“Debtor”) for entry
of an Order Nunc Pro Tunc Allowing Debtor TO ENTER INTO A PERMANENT MORTGAGE
LOAN MODIFICATION WITH CREDITOR, HOME POINT FINANCIAL CORPORATION
AND PERMITTING THE TRUSTEE TO PAY MORTGAGE MODIFICATION PAYMENTS
and this Court, having reviewed the Motion and proposed Order, and being otherwise fully
advised in the premises,

       IT IS ORDERED as follows:

       1.     Debtor is authorized to enter into the Permanent Loan Modification with Creditor,
              as follows:

              a.       Effective April 28, 2019, Debtor’s ongoing Class 4.3 mortgage payment
                       shall be $1,144.51 per month, including Principal and Interest for property
                       insurance and property taxes. The payment amount shall be subject to
                       future adjustments for changes in insurance and taxes as provided for in
                       the mortgage and consistent with the requirements of applicable Federal
                       and State Law.

       2.     Beginning with the first permanent modification payment due no later than April
              28, 2019, payments pursuant to the Permanent Loan Modification approved in
              this Order shall continue to be made be made by the Trustee, prior to the
              confirmation of the Debtor’s plan, addressed to Home Point Financial, 11511
              Luna Rd., Suite 200, Farmers Branch, TX 75224 . The Loan Modification
              authorized by this Order is a “Permanent” modification and is not subject to
              further review. Any further modification of the Loan shall be subject to separate
              Order of Court.




   18-51819-tjt    Doc 62     Filed 05/10/19     Entered 05/10/19 16:24:27       Page 1 of 2
      3.     Subject to a plan in this case being confirmed, the Trustee shall continue to make
             monthly payments in the amounts of $1,144.51 per month, including Principal
             and Interest for property taxes. The Trustee shall make reasonable efforts to make
             payments such that the payments will be received by Creditor, not later than 20
             days after the month for which the payment is due.

      4.     Except as modified in this Order, the terms and conditions of the Loan and
             Mortgage documents between Debtor and Creditor shall remain in full force and
             effect.

      5.     The treatment of the claim of Creditor in Debtor’s Chapter 13 Plan as confirmed
             (and as previously modified, if at all) is modified as necessary to comply with the
             provisions of this Order, including but not limited to, the reduction in Creditor’s
             Class 4.1/4.3 mortgage payment and suspension of disbursements on Creditor’s
             Class 4 pre-petition arrearage claim.

       IT IS FURTHER ORDERED that except as expressly modified herein, Debtor’s Plan as
confirmed (and as previously modified, if at all) shall remain in full force and effect.

Signed on May 10, 2019




   18-51819-tjt   Doc 62    Filed 05/10/19     Entered 05/10/19 16:24:27       Page 2 of 2
